BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/417,608
Filing Date: January 27, 2017
Appellant(s): Qualcomm Incorporated



__________________
Wesley L. Austin 42,273
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 01/22/2021 appealing from the Office action mailed 08/28/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/28/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues on pg. 7:
Clear errors exist in the final rejections under 35 U.S.C. § 103 because (A) the combination of Bradski, Rouvinez, and Han does not teach or suggest all of the elements recited by independent claims 1, 12 and 22; (B) the proposed modification of Bradski and Rouvinez based on Han would impermissibly alter the principle of operation of Rouvinez; and (C) the combination of Bradski, Rouvinez, and Han does not teach or suggest all of the elements recited by dependent claims 6 and 7 (and corresponding claims 17-18 and 27-28)...”
Appellant continues on pg. 8:
“A. The combination of Bradski, Rouvinez, and Han does not teach or suggest all of the elements recited by independent claims 1, 12 and 22
Claim 1 recites “synchronizing a coordinate system of the wearable device with a
coordinate system of the controller based on the point cloud and the key frame transmitted by the controller.” The Office Action acknowledges that Bradski “does not show that the coordinate systems are synchronized based on data transmitted by the controller.” (Office Action, page 3.) Instead, the Office Action relies on Rouvinez to teach “coordinate systems are synchronized between a controller 508 and a wearable device 19 based on data transmitted by the controller.” (Office Action, page 3.)
Rouvinez does not compensate for the deficiency of Bradski. According to Rouvinez, “[i]n certain embodiments, rather than a HMD or lighthouse tracking the position of a controller (outside-in), the controller tracks the position of a HMD, and thus its position with respect to the HMD (inside-out).” (Rouvinez, par. [0168].) “In certain embodiments, a hand-held controller 504 in a user’s hand 510 has a coordinate reference system 512. Hand-held controller 504 similarly can have multiple sensors 
Accordingly, Rouvinez describes the HMD combining the relative position transmitted by the controller with the HMD coordinate reference system…”
Examiner agrees with Appellant that the limitation of “synchronizing a coordinate system of the wearable device with a coordinate system of the controller…” is clearly demonstrated by the cited portions of Rouvinez. Specifically, Rouvinez shows that a coordinate system 518 of an HMD 19 is synchronized with a coordinate system 512 of a controller 504 (Fig. 14 and paras. 171 and 172). 
Appellant continues on pg. 8:
“…However, the Office Action acknowledges that Bradski as modified by Rouvinez “does not mention that the information includes point cloud and key frame data.” (Office Action, page 3.) Instead, the Office Action cites Han as teaching a “process of transmitting point cloud and key frame data to synchronize coordinate values.” (Office Action, page 3.)
Han relates to “providing location and heading information of an autonomous driving vehicle on a road within a housing complex.” (Han, Abstract.) Han describes “an

Accordingly, Han describes determining a point cloud in a key frame. However, there is no disclosure in Han that the point cloud determined by the location/heading recognition unit is ever transmitted to another device. As the Office Action concedes, the controller of Rouvinez does not transmit a point cloud or key frame. Han does not cure this deficiency. As such, the combination of Rouvinez and Han cannot stand for the proposition of “synchronizing a coordinate system of the wearable device with a coordinate system of the controller based on the point cloud and the key frame transmitted by the controller,” as recited by claim 1. (Emphasis added.)”
Examiner responds that the rejection does not suggest that the point cloud data is transmitted from the location/heading recognition unit to another device. Examiner does not rely upon the teachings of Han to show the inventive feature of transmission of data. Rather, the inventive feature of transmitting data so as to track the relative location 
Actually, the relevant process described by Han is merely the process of synchronizing coordinate values of separate devices by using transmitted point cloud and key frame data. The rejection merely posits that it would have been obvious to one of ordinary skill in the art at the time of filing to include point cloud/key frame data into the transmitted positional data described by Bradski and Rouvinez to arrive at the claimed invention. 
But even if the transmission process wasn’t present in Bradski or Rouvinez (which as shown above it clearly is), it is clearly shown in Han in any case. Specifically, Appellant seems to assert that the point cloud/key frame data described by Han is never transmitted. This is clearly false since Han clearly shows that an image sensor 40 “transmits” point cloud and key frame data to the location/heading recognition unit (Fig. 1 and para. 20). The entire purpose of Han’s device is to use this obtained point cloud/key frame data to detect the relative movement of a vehicle. If, as Appellant appears to assert, Han’s point cloud/key frame data is never transmitted after being detected/gathered, Han’s device would fail to operate as a tracking device. To the contrary, Han clearly shows that the point cloud/key frame data is transferred from the sensor to the location/heading recognition unit for the exact purpose of tracking the relative location of an object, i.e. the exact methodology described by the claim language. Therefore, Applicants arguments should be considered unpersuasive.
Appellant continues on pg. 9:
However, the methodology for determining the point cloud of Han fails to teach the transmission of a point cloud. Instead, Han teaches calculating “the ego-motion from relative coordinates of the previous key frame and relative coordinates at the current time.” Therefore, the methodology of Han teaches that the location/heading recognition unit uses changes in a point cloud of the autonomous driving vehicle to detect the motion of the vehicle. The point cloud updates in Han occur using images captured at different times. However, there is no teaching or suggestion in Han that the location/heading recognition unit transmits the point cloud of the vehicle, let alone uses the point cloud of the vehicle to synchronize the coordinate system of another device. Therefore, the subject matter of independent claims 1, 12 and 22, as a whole, would not have been obvious in view of the combination of Bradski, Rouvinez, and Han to one of ordinary skill in the art.”
Examiner again contends that:

A) The rejection does not rely upon Han to show the process of transmission, as this feature is already shown in Bradski and Rouvinez


C) Han does in fact show transmission of point cloud/key frame data (i.e. from the sensor to the location/heading recognition unit (Fig. 1 and para. 20)

Therefore, Applicants arguments should be considered unpersuasive.

Appellant continues on pg. 10:

“B. The proposed modification of Bradski and Rouvinez based on Han would alter the principle of operation of Rouvinez
The Office Action acknowledges that Bradski “does not show that the coordinate systems are synchronized based on data transmitted by the controller.” (Office Action, page 3.) Instead, the Office Action relies on Rouvinez as modified by Han to teach “synchronizing a coordinate system of the wearable device with a coordinate system of the controller based on the point cloud and the key frame transmitted by the controller,” as recited by claim 1. The Advisory Action states “[m]any embodiments [in Rouvinez] indicate that the coordinate systems are shared between the devices in many ways (paras. 168 - 179).” (Advisory Action, Continuation Sheet.) Regarding these embodiments, Rouvinez states that “[t]he controller provides its location information to However, there is no teaching or suggestion that the controller (e.g., 508 or 102) of Rouvinez could determine a point cloud and transmit the point cloud and key frame to the HMD without a substantial reconstruction and redesign of the controller and HMD. Furthermore, there is no teaching or suggestion that the HMD of Rouvinez could utilize the point cloud data and key frames of Han to synchronize the two coordinate systems. Such a modification would significantly alter the principle of operation for nesting and combining the coordinate systems of the controller and HMD of Rouvinez. As stated in the MPEP, “[i]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.” MPEP § 2143.01 (citing In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959)).
For at least the foregoing reasons, independent claims 1, 12, and 22, and the claims that depend therefrom, are allowable.”


A) Bradski, Rouvinez and Han all share the intent of tracking an object in 3D space in a similar fashion to each other and the claim language, suggesting that a substantial reconstruction or redesign would likely not be necessary to incorporate a specific feature of one invention into the entire invention of another

B) Bradski, Rouvinez and Han each incorporate cameras which could be easily designed to capture point cloud/key frame data, suggesting that a substantial reconstruction or redesign would likely not be necessary to incorporate this specific feature of Han’s invention into the entire invention of Bradski

C) Appellant fails to provide any evidence indicating that any specific component of Bradski, Rouvinez would be incompatible with any feature of Han, but rather merely relies upon conclusory statements

Therefore, Applicants arguments should be considered unpersuasive.

Appellant continues on pg. 11:

“C. The combination of Bradski, Rouvinez, and Han does not teach or suggest all of the elements recited by claims 6 and 7

Claim 6 recites, in part, “determining three-dimensional (3D) points in the point cloud of the controller that correspond to 3D points in a point cloud of the wearable device based on the overlapping feature points.” (Emphasis added.) Claim 7 recites, in part, “synchronizing the coordinate system of the wearable device with the coordinate system of the controller further comprises: determining a transformation based on the corresponding 3D points of the point cloud of the controller and the point cloud of the wearable device.” (Emphasis added.) The Office Action relies on Bradski to teach this subject matter. (Office Action, pages 9-10.) However, as described above, there is no teaching in Bradski, Rouvinez or Han of a point cloud and key frame transmission from a controller to a wearable device, let alone synchronizing coordinate systems of the controller and wearable device based on the different point clouds…”
Examiner contends that, as argued above, the obvious combination of teachings of Bradski, Rouvinez and Han would produce the claimed device. Specifically, Bradski shows that the positional relationship between a controller (i.e. totem) and a wearable device (i.e. AR system) is detected, this teaching is clearly shown at least at Bradski paras. 1037, 1052 and 1062 (note that the AR system can be head worn and that each totem can tracked with respect to the position of the user’s head). As argued above, using a point cloud to track the positional relationship of separate objects would have been an obvious modification to one of ordinary skill in the art at the time of filing (see arguments above). This modification would apply to each component separately, (i.e. a 
Appellant continues on pg. 11:
“…The Advisory Action states “Examiner contends that claims 6 and 7 do not mention mention different point clouds.” (Advisory Action, Continuation Sheet.) However, as demonstrated by the above highlighted portions of claims 6 and 7, the Examiner is clearly mistaken on this point.
For at least the foregoing reasons, claims 6 and 7 (and corresponding claims 17-18 and 27-28) are allowable.”
Examiner concedes that claims 6 and 7 do in fact necessarily indicate different point clouds, however Examiner asserts that the rejection is still valid (see arguments above.  Examiner contends therefore each and every of the previous rejections should be upheld.  
Respectfully submitted,

/CARL ADAMS/Examiner, Art Unit 2627                                                                                                                                                                                                        

Conferees:

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627                                                                                                                                                                                                        
/AMARE MENGISTU/Supervisory Patent Examiner, Art Unit 2623                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.